Citation Nr: 0304132
Decision Date: 03/10/03	Archive Date: 06/02/03

DOCKET NO. 98-20 383               DATE MAR 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to a rating in excess of 50 percent for
schizophrenia, paranoid tape.

2. Entitlement to a total rating based upon individual
unemployability (TDIU).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1972 to May
1975.

This appeal is before the Board of Veterans' Appeals (Board) from
rating decisions from the Los Angeles, California, Department of
Veterans Affairs (VA) Regional Office (RO). An August 1997 rating
decision increased a noncompensable rating for schizophrenia,
paranoid type, to 10 percent from March 1996; a September 1998
rating decision increased the rating to 30 percent from March 1996;
and a February 2000 rating decision increased the rating to 50
percent from March 1996. A March 2002 rating decision continued the
50 percent rating for schizophrenia, paranoid type, and denied
entitlement to TDIU.

The claim for a rating in excess of 50 percent for schizophrenia,
paranoid type, remains before the Board because the veteran is
presumed to seek the maximum benefit allowed by law or regulations,
where less than the maximum benefit was awarded. AB v. Brown, 6
Vet. App. 35, 38 (1993). Despite the sequence of the March 2002
rating decision, the April 2002 notice of disagreement, the March
2002 supplemental statement of the case, and the May 2002
substantive appeal, the veteran's statements were adequate to
perfect an appeal of the March 2002 denial of TDIU. See Archbold v.
Brown, 9 Vet. App. 124, 132 (1996).

REMAND

This case must be remanded because the VA has a duty to schedule a
travel board hearing for the veteran. The veteran was previously
scheduled for a travel board hearing in May 2002. After receiving
the notice, he wrote that he could not attend. Later, he indicated
that he could attend the May 2002 hearing after all and asked
whether he could keep the same hearing date. He specifically
requested that someone let him know whether this was possible. A
number of overlapping letters and memos between the veteran's
representative and the VA hearing section address whether the
veteran wanted to postpone his hearing but do not clearly s'@ow
that the RO informed the veteran that the original May 2002 hearing
date would be

- 2 -

held open for him. The veteran did not attend the May 2002 hearing,
but his December 2002 handwritten note requested a travel board
hearing. Accordingly, he will be scheduled for a travel board
hearing at the RO.

In order to afford the veteran full due process, the case will be
REMANDED for the following action:

The RO should schedule a travel. board hearing for the veteran. The
RO, by letter, should inform the veteran and his representative, if
any, of the date, time, and location of the travel board hearing.
All efforts made should be documented and all correspondence
received should be associated with the veteran's claims folder.

Thereafter, the case should be returned to the Board for final
appellate review, if appropriate. The Board intimates no opinion as
to the ultimate outcome of the veteran's claim. The veteran has the
right to submit additional evidence and argument on the matter or
matters the Board has remanded to the RO. Kutscherousky v. West, 12
Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the Ros to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

V. L. Jordan 
Member, Board of Veterans' Appeals

3 -

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of the appeal. 38 C.F.R. 20.1100(b) (2002).

4 -



